Citation Nr: 1033071	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right (major) 
shoulder disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for a left arm disorder, to 
include as due to the service-connected right (major) shoulder 
disorder.  

3.  Entitlement to service connection for bilateral foot 
disorder, to include as due to the service-connected varicose 
veins of both lower extremities. 

4.  Entitlement to service connection for a right great toe 
disorder (originally claimed as a bone spur), to include as due 
to the service-connected varicose veins of both lower 
extremities. 

5.  Entitlement to service connection for a right lower arm 
disorder.

6.  Entitlement to service connection for a disability manifested 
by numbness of the right fingers. 
7.  Entitlement to service connection for a left hand disorder 
(originally clamed as chronic inflammation, thumb joint deformity 
and carpel tunnel syndrome). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from September 1974 to January 
1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2002 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By a March 2002 action, the RO, in part, 
assigned a 30 percent rating to the service-connected right 
(major) shoulder disorder, effective June 7, 1999--the date VA 
received the Veteran's original claim for compensation for this 
disability.  By a November 2007 rating action, the RO, in part, 
denied service connection for the claimed service connection 
disorders on appeal.  The Veteran appealed the RO's March 2002 
and November 2007 rating actions to the Board.

In May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a hearing conducted at the Board's offices 
in Washington, DC.  A copy of the hearing transcript is of 
record. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

With respect to the Veteran's increased rating claim on appeal, 
the Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  Although the Veteran's most recent 
VA general medical examination was in August 2009, she maintains 
that her service-connected right shoulder disorder has increased 
in severity since the above-cited VA examination, specifically to 
include locking-type symptoms.  Thus, the Veteran should be 
scheduled for a VA examination to ascertain the current severity 
of her service-connected right (major) shoulder disorder.

The Veteran has also maintained that she has bilateral foot and 
right great toe disorders (originally claimed as a bone spur) 
that are secondary to her service-connected varicose veins of 
both lower extremities.  The medical evidence of record, however, 
does not contain any medical opinion addressing whether or not 
the Veteran's service-connected varicose veins of both lower 
extremities caused or aggravated any bilateral foot and right 
great toe disorders.  Thus, the Board finds that prior to further 
appellate review of the claims for service connection for 
bilateral foot and right great toe disorder, to include on a 
secondary basis, a VA examination that addresses the questions 
below is in order.  

The RO denied the claims for service connection for bilateral 
foot and right great toe disorders on a direct basis.  There is 
no indication that secondary service connection under 38 C.F.R. § 
3.310 (2009) was considered with respect to these claims.  To 
ensure that all due process requirements are met, the RO should 
ensure that the Veteran is properly notified of what evidence is 
needed to support her claim for service connection for bilateral 
foot and right great toe disorders on a secondary basis.  See 38 
C.F.R. § 3.310 (2009).

Concerning her claims for service connection for a right lower 
arm disorder, disability manifested by numbness of the right 
fingers, and left hand disorder (originally clamed as chronic 
inflammation, thumb joint deformity and carpel tunnel syndrome), 
the Veteran maintains that these claimed disorders had their 
onset during military service while working as a computer 
operator and that the symptoms have continued since service 
discharge in 1987.  Service treatment records show that in July 
1978, the Veteran was diagnosed with a ganglion cyst on the 
dorsal aspect of his right wrist that had been present for the 
previous five months.  Post-service VA treatment and examination 
reports, dated from April 1997 to August 2009, are of record.  In 
March 2000, the Veteran experienced decreased sensation at the 
tip of her right index and ulnar tip of the right ring finger.  
X-rays were unremarkable.  She was instructed to continue with 
Motrin and heat on an as needed basis.  In February 2003, the 
Veteran was issued a trial of a left wrist/thumb nocturnal 
splinting for occasional pain in the first metacarpal joint area.  
A diagnosis with respect to the left wrist was not recorded. 

The Veteran has not been provided a VA medical examination 
regarding the etiology or nature of the above-cited claimed 
disabilities.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This examination should also 
address the claimed left arm disorder.

Finally, the Veteran testified that she had last sought treatment 
for the claimed disabilities on appeal from the Washington, DC VA 
Medical Center (VAMC) in August 2009.  A review of the claims 
file shows that the most recent VA treatment records from the 
above-cited medical facility--apart from an August 2009 VA 
examination report--are dated in 2007.  As the increased 
evaluation and service connection claims on appeal are being 
remanded, ongoing VA medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran must be contacted in 
writing and, consistent with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009), 
she must be notified of the information and 
evidence needed to substantiate her claims 
for service connection for bilateral foot 
and right great toe disorders, to include 
as secondary to service-connected varicose 
veins of both legs; and for a left arm 
disorder, to include as due to the service-
connected right shoulder disorder.  This 
letter must address the provisions of 
38 C.F.R. § 3.310.  The Veteran must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
she must submit; moreover, she must be 
informed of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations.

2.  The RO should take all indicated action 
to obtain the treatment records from the 
Washington VAMC, dated since August 2007, 
and associate such records with the claims 
file.  Any unsuccessful attempts to obtain 
such records should be documented in the 
claims file.  


3.  The Veteran should next be afforded a 
VA medical examination, with an examiner 
who has reviewed her claims file.  The 
examiner should address the following, 
based upon the examination findings, the 
history reported by the Veteran, and the 
claims file review:

a) the current symptoms and severity of the 
right shoulder disorder, as shown by range 
of motion and any other necessary testing, 
to include the extent of any painful 
motion, functional loss due to pain (as 
measured in degrees of motion loss), excess 
fatigability, weakness, and additional 
disability during flare-ups; 

b) whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's left arm 
disorder: i) is etiologically related to 
service, or ii) was caused or permanently 
worsened by the service-connected right 
shoulder disorder;

c) whether it is at least as likely as 
not that the Veteran's bilateral foot and 
right great toe disorders: i) are 
etiologically related to service, or ii) 
were caused or permanently worsened by the 
service-connected varicose veins of the 
lower extremities; and 

d) whether it is at least as likely as 
not that the Veteran's right lower arm, 
right finger numbness, and left hand 
disorders are etiologically related to 
service.

The examiner must set forth all examination 
findings and the complete rationale for any 
conclusions reached in a typewritten 
report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
must readjudicate the Veteran's increased 
rating claim and service connection claims, 
with consideration of 38 C.F.R. § 3.310 in 
regard to the claims for service connection 
for a left arm disorder, a bilateral foot 
disorder, and a right great toe disorder.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and her 
representative a supplemental statement of 
the case and afford them an appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


